         Case 1:17-cv-02989-AT Document 801 Filed 08/22/20 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


  DONNA CURLING, ET AL.,
  Plaintiffs,
                                                Civil Action No. 1:17-CV-2989-AT
  v.

  BRIAN KEMP, ET AL.,
  Defendants.

          COALITION PLAINTIFFS’ EMERGENCY UNOPPOSED
                        MOTION TO SEAL

       Pursuant to Rule 5.2 of the Federal Rules of Civil Procedure, Coalition

Plaintiffs’ move for the immediate sealing of two declarations that were

electronically filed on August 21, 2020: the Hursti Declaration, Document 800-2,

and the Marks Declaration, Document 800-3. This motion is not opposed by the

Defendants. Corrected declarations will be filed presently.

       Respectfully submitted this 22nd day of August, 2020.

/s/ Bruce P. Brown                         /s/ Robert A. McGuire, III
Bruce P. Brown                             Robert A. McGuire, III
Georgia Bar No. 064460                     Admitted Pro Hac Vice
BRUCE P. BROWN LAW LLC                       (ECF No. 125)
1123 Zonolite Rd. NE                       ROBERT MCGUIRE LAW FIRM
Suite 6                                    113 Cherry St. #86685
Atlanta, Georgia 30306                     Seattle, Washington 98104-2205
(404) 881-0700                             (253) 267-8530
                    Counsel for Coalition for Good Governance
      Case 1:17-cv-02989-AT Document 801 Filed 08/22/20 Page 2 of 4




/s/ Cary Ichter
Cary Ichter
Georgia Bar No. 382515
ICHTER DAVIS LLC
3340 Peachtree Road NE
Suite 1530
Atlanta, Georgia 30326
(404) 869-7600

               Counsel for William Digges III, Laura Digges,
                     Ricardo Davis & Megan Missett




                                  PAGE 2
       Case 1:17-cv-02989-AT Document 801 Filed 08/22/20 Page 3 of 4




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                              Civil Action No. 1:17-CV-2989-
v.                                            AT

BRAD RAFFENSPERGER, ET AL.,
Defendants.

                    CERTIFICATE OF COMPLIANCE

      Pursuant to LR 7.1(D), I hereby certify that the foregoing document has

been prepared in accordance with the font type and margin requirements of LR

5.1, using font type of Times New Roman and a point size of 14.

                                              /s/ Bruce P. Brown
                                              Bruce P. Brown




                                     PAGE 3
       Case 1:17-cv-02989-AT Document 801 Filed 08/22/20 Page 4 of 4




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

 DONNA CURLING, ET AL.,
 Plaintiffs,
                                                Civil Action No. 1:17-CV-2989-
 v.                                             AT

 BRAD RAFFENSPERGER , ET AL.,
 Defendants.

                         CERTIFICATE OF SERVICE

      I hereby certify that on August 22, 2020, a copy of the foregoing was

electronically filed with the Clerk of Court using the CM/ECF system, which

will automatically send notification of such filing to all attorneys of record.

                                                /s/ Bruce P. Brown
                                                Bruce P. Brown




                                       PAGE 4
